Citation Nr: 1139919	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected burial benefits greater than $300.  

2.  Entitlement to plot or interment allowance.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to January 1947.  He died in November 2008.  The appellant is his niece.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The appellant, the Veteran's niece, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, in March 2009.

2.  The Veteran was in receipt of VA nonservice-connected pension benefits at the time of his death.  

3.  In June 2009, the RO awarded the appellant $300.00 for funeral and burial of the Veteran.  

4.  Service connection for the cause of the Veteran's death has not been established.  

5.  The appellant incurred interment expenses of $350.00.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits greater than $300 for funeral and burial of the Veteran have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107(b) (West 2002); 38 C.F.R. § 3.1600 (2011).

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. § 3.159(b)(3)(i), (d)(1)-(3); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist for the burial benefits denial.

In addition, the Board has granted entitlement to a plot or interment allowance.  As such, no discussion of VA's duty to notify and assist is necessary for that claim.

Burial Benefits

In the case of a deceased Veteran who, at the time of death, was in receipt of pension or compensation, the Secretary may pay a sum not exceeding $300 for funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial when the Veteran's death was not the result of a service-connected disability.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Additional burial benefits for the funeral and burial of a Veteran are paid only in the event that a Veteran dies as a result of a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  

The record reflects that these burial benefits were awarded in this matter.  The facts of this case are not in dispute.  The Veteran died in November 2008, and in March 2009 the appellant sought reimbursement for the Veteran's funeral and burial expenses in excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 2303(b).  In a June 2009 administrative decision, the RO awarded her a basic burial allowance of $300.00 because the service member was in receipt of VA compensation or pension at the time of his death.  The RO informed her that the payment was based on the service member's nonservice-connected death.  

In her notice of disagreement, the appellant stated that she used her own personal funds for the burial of her uncle.  Because service connection for the cause of the Veteran's death has not been established, the Board finds that the appellant is not eligible for funeral and burial benefits under 38 U.S.C.A. § 2307 greater than that which she has already received.  The Board appreciates the fact that the appellant has incurred a great deal of expense associated with the death of her uncle and that the $300.00 that she has been awarded does not totally reimburse her for the expenses involved in burying her late uncle.  While the Board sympathizes with appellant's position, there is no provision of law which allows for a higher rate of benefits in this case.  In short, her claim for burial benefits, that is, for funeral and burial of the Veteran, in an amount greater than $300 lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim is denied.  

Plot or Interment Allowance

A plot or interment allowance is payable under the applicable criteria when a Veteran dies from nonservice-connected causes.  A plot or interment allowance is payable subject to the following conditions: (i) the deceased Veteran is eligible for burial in a national cemetery; and (ii) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (iii) the applicable further provisions of 38 C.F.R. § 3.1600, and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f).  See also 38 U.S.C.A. § 2303(b). 

Any person classified as a Veteran is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A Veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

The criteria for a plot or interment allowance are met in this instance.  Although the appellant reported that the Veteran was buried in St. John Cemetery in Quincy, Florida, and the burial plot was free as he was a member of that church, the receipt for the funeral charges shows that she paid $350.00 for opening and closing the grave.  In addition, the requirements under 38 C.F.R. § 3.1600(f) are met.  The Veteran had active military service, and therefore was eligible for burial in a national cemetery.  The Veteran did not receive a burial in a national cemetery.  Finally, there are no limitations to payment of a plot or interment allowance applying the provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  Accordingly, the complete criteria being met for this benefit, a plot or interment allowance is granted.


ORDER

Nonservice-connected burial benefits greater than $300 for funeral and burial of the Veteran is denied.  

Subject to the law and regulations governing payment of monetary benefits, entitlement to plot or interment allowance in the amount of $300.00 is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


